

116 HRES 1211 IH: Commemorating and acknowledging veteran-owned small businesses.
U.S. House of Representatives
2020-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1211IN THE HOUSE OF REPRESENTATIVESNovember 5, 2020Mr. Schneider (for himself, Mr. Stivers, Mr. Crow, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating and acknowledging veteran-owned small businesses.Whereas while serving in the Armed Forces, veterans and members of the Armed Forces develop a wide array of skills that support entrepreneurship;Whereas many veterans build on their experience in the Armed Forces to start their own businesses after separating from active duty service;Whereas veterans form a vital part of the United States labor force, and firms that hire veterans benefit from their diverse set of skills;Whereas more than 1 in 5 veterans surveyed have purchased a business, started their own business, or considered doing so;Whereas there are more than 2,500,000 veteran-owned businesses in the United States, representing more than 9 percent of all United States firms;Whereas veteran-owned businesses employ more than 5,000,000 people and generate an annual payroll of $195,000,000,000;Whereas veteran-owned businesses generate more than $1,140,000,000,000 in annual sales; andWhereas the Small Business Administration, through its Boots to Business program, has trained more than 30,000 members of the Armed Forces, veterans, and their spouses on launching their own small business: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Veteran-Owned Small Business Week;(2)honors and recognizes veterans for their service to the United States; and(3)celebrates the entrepreneurial spirit and work of veteran small business owners.